Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 1/14/2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 8 and 10 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 103.
	Claims 1-7, 9 and 11-23 are pending in the case. Claims 19-23 have been withdrawn from consideration as being drawn to a non-elected invention. Claims 1-7, 9 and 11-18 ae under consideration in this Action. Claim 1 has been amended to recite the use of an enzyme having rhamnosidase activity and glucosidase activity. Support for the amendment is seen in the examples.
	The rejection of Claims 1-7, 9 and 11-18 under 35 U.S.C. 103 as being unpatentable over JP 2008-271839 A (‘839; cited in IDS filed 11/18/2020; machine English translation; Description pages 1-19 and claims pages 1-2) in view of JP 2006-182777A (‘777-machine  withdrawn in view of the amendment to claim 1 and applicant’s remarks. The combination of ‘839 and ‘777 suggests the use of the inclusion compounds of the aglycones of flavonoids and cylodextrins. The new art rejection under 35 USC 103 below is made of record.

Priority
This application is a 371 of PCT/JP2018/037055 filed 10/03/2018. This application claims foreign priority to JAPAN 2018-105800 filed 06/01/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. The filing date was the foreign priority document JAPAN 2018-105800 was incorrectly mentioned as 10/03/2018 in the Action mailed 07/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-271839 A (‘839; cited in IDS filed 11/18/2020; machine English translation; Description pages 1-19 and claims pages 1-2; of record) in view of Mandalari et al (J. Agric. Food Chem 2006, 54, 8307-8313) and further in view of Yousuf et al (Carbohydrate Research, 2013, 365, 46-51) and Dwyer et al (Am J Clin Nutr, 2013, 3(98 suppl), 1611s-1618S).
	‘839 teaches a composition which has an inclusion complex of -cyclodextrin and-glucosyl hesperidin (Description, page 3, para 0010 and claim 1 of ‘839; limitations of instant claim 1 and 11-regarding cyclodextrin inclusion complex). Cyclodextrins that can be used for forming the inclusion compound are -, - and -cyclodextrins (page 4, para 0017; as in claim 1 a food or beverage (paras 0036-0037; as in claim 16) in combination with stevia extract high intensity sweetener), acesulfame K, trehalose, erythritol, sorbitol (sugar alcohol), ascorbic acid (vitamin C), catechin, chlorogenic acid and vitamin E (paras 0038-0040; part of the limitations of claim 1 regarding materials, limitations of claims 2-6; vitamin E is an antioxidant). The example at para 0092 teaches a composition wherein ascorbic acid is present at a concentration of 0.05% (limitation of claim 7). The cyclodextrin and flavonoid theoretically form a complex in 1:1molar ratio (para 0027; limitation of claims 9 and 11). The composition containing the inclusion complex and the other materials can also be made into a cosmetic or pharmaceutical product (paragraphs 0013, 0038 of description; claim 9 of ‘839; limitations of instant claims 17-18). ‘830 also teaches that flavonoids in general have several biological activities (para 002).
	‘839 does not expressly teach a composition comprising one or more materials and a flavonoid glucoside-cyclodextrin compound wherein the inclusion compound is obtained by treating a flavonoid having a rhamnoside structure with an enzyme having rhamnosidase activity and glucosidase activity under reaction conditions of pH 3 to 7 in the presence of a cyclodextrin as in claim 1, part of the limitation of claim 5 for rhamnose as additional material, part of the limitations of claim 6 (tea extracts, caffeine and tannin), part of claim 7 (content of material above 0.05%), part of claim 11 (naringenin-7-glucoside--cyclodextrin) and the limitations of claims 12-15. The -glucosyl hesperidin used to complex with CD has rhamnose attached to glucose which is attached to the flavonoid core (para 0018).
	Mandalari et al teaches the use of an enzyme that has both rhamnosidase and glucosidase activities on the hydrolysis of flavonoids (Abstract). Pectinase 62L had both rhamnosidase and glucosidase activities on the hydrolysis of flavonoids. The hydrolysis is carried out at a pH of 5 
	The hydrolysis can be done in the presence of the cyclodextrin so that the flavonoid-glycoside can form the inclusion complex and also the hydrolyzed rhamnose can also be left in the composition as a component (as in claims 3 and 5). Based on the teachings of ‘839 as starting point the artisan can adjust the percentages and ratios as in claims 7, 9, 11 and 13-15 for the purpose of optimization. Since the prior art teaches that flavonoids have several biological activities, the artisan would make compositions using all the flavonoid-cyclodextrin inclusion compounds recited in claims 1, 11 and 12. According to Mandalari et al, conversion of rhamnoglucosides gives the corresponding glucosides as products, which are more easily metabolized in humans and thus have greater bioavailability. Product obtained by partial 
	Yousuf et al teaches inclusion compound of prunin (same as naringenin-7-glucoside) and -CD (page 46, part 2.1, Fig. 3a at page 47; a flavonoid inclusion complex recited in claims 1 and 11). Since an inclusion compound of -CD with naringenin-7-glucoside is known and Yousuf teaches that it is a bioactive flavonoid having many uses (page 46, Introduction, second para) one of ordinary skill in the art would use it as a component in the composition of ‘839. In view of this teaching and that of ‘839 regarding the various activities of flavonoids in general (para 0002) one of ordinary skill in the art would find it obvious to use all the other flavonoid-glucoside-cyclodextrin inclusion compounds recited in claims 1 and 11-12.
	Dwyer et al teaches that tea has several bioactive ingredients which have beneficial health effects. Some of the components found in tea are catechins, tannins, caffeine, inorganic salts (abstract; pages 1611s-1614s; components recited in claims 1, 3, 4 and 6). Combining these with the flavonoid-cyclodextrin inclusion compounds would provide a composition having several beneficial effects.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed composition since flavonoids including their glucosides are known to have various biological activities and their inclusion compounds with cyclodextrins are also known in the art. 

According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, compositions comprising flavonoid glucoside-cyclodextrin inclusion compounds and the claimed materials are known in the art for their biological activities and other beneficial effects. Flavonoids are known in the art to have 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would look for compositions comprising the flavonoid-glycoside-CD inclusion compounds in combination with the other materials as claimed for their biological activity. Since complexing with CD improves solubility, the concentration of the flavonoid in the composition could be increased. Addition of the other materials like sweeteners and sugars will mask any unpleasant taste. In view of the teachings of the prior art, the artisan would find it obvious to adjust the percentages, content of the inclusion compound, in terms of the flavonoid content in the range as recited in claims 7, 9, 11and 13-15 for the purpose of optimization. 

Response to Applicant’s Remarks
In view of the amendment to claim 1 the new art rejection above is made of record.



Conclusion
			1. Claims 1-7, 9 and 11-18 are rejected.
2. Claims 19-23 have been withdrawn from consideration as being drawn to a non-elected invention.
			3. Claims 8 and 10 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623